Case 4:16-cr-00176-ALM-KPJ Document 312 Filed 06/20/19 Page 1 of 3 PageID #: 4303



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

    UNITED STATES OF AMERICA,
                                                        §
                                                        §
    v.                                                  §       4:16-CR-176-ALM
                                                        §
    JAMES MORRIS BALAGIA (3).                           §


                                             ORDER

          On June 4, 2019, the Court ordered the parties file a joint status report regarding the

  pending motions in this matter. See Dkt. 297. The parties filed a Joint Status Report (Dkt. 308)

  indicating that the Government’s Motion for Pre-Trial James Hearing (Dkt. 241) and Motion in

  Support of Motion for Miscellaneous Relief (Dkt. 255) are moot. Additionally, after filing

  Defendant James Morris Balagia’s (“Defendant”) Motion for Modification of Conditions of

  Pretrial Release to Remove Electronic Monitoring (Dkt. 298), Defendant filed an Amended

  Motion for Modification of Conditions of Pretrial Release to Remove Electronic Monitoring (Dkt.

  299).

          IT IS HEREBY ORDERED that the Government’s Motion for Pre-Trial James Hearing

  (Dkt. 241) is DENIED AS MOOT.

          IT IS FURTHER ORDERED that the Government’s Motion in Support of Motion for

  Miscellaneous Relief (Dkt. 255) is DENIED AS MOOT.

          IT IS FURTHER ORDERED that Defendant’s Motion for Modification of Conditions

  of Pretrial Release to Remove Electronic Monitoring (Dkt. 298) is DENIED AS MOOT.

          IT IS FURTHER ORDERED that Defendant’s Motion for Leave to File Response to

  Government’s Motion for Protective Order Out of Time (Dkt. 281), to which no response was

  filed, is hereby GRANTED.
Case 4:16-cr-00176-ALM-KPJ Document 312 Filed 06/20/19 Page 2 of 3 PageID #: 4304



         The Clerk of Court is therefore directed to enter Docket 281-1 as a separate docket entry,

  with a new docket number, in response to The Government’s Motion for Entry of Protective Order

  (Dkt. 246).

         IT IS FURTHER ORDERED that the Motion for Miscellaneous Relief (Dkt. 252), filed

  by Rafael De La Garza, counsel for Charles Norman Morgan, is set for hearing on July 2, 2019,

  at 9:30 a.m. Counsel for the Government, Defendant James Morris Balagia, and Rafael De La

  Garza shall appear before the undersigned, at the Plano Courthouse, Courtroom 108, 7940 Preston

  Road, Plano, Texas, 75024.

         IT IS FURTHER ORDERED that counsel for the Government and Defendant James

  Morris Balagia shall appear before the undersigned, on July 2, 2019, at 10:00 a.m., at the Plano

  Courthouse, Courtroom 108, 7940 Preston Road, Plano, Texas, 75024. The parties should be

  prepared to address the following Motions:

         (1) Defendant James Morris Balagia’s (“Defendant”) Motion to Compel
         Discovery (Dkt. 200);

         (2) Defendant’s Corrected motion for Pre-Trial James Hearing (Dkt. 242);

         (3) Defendant’s Amended Renewed Motion to Compel Discovery (Dkt. 243);

         (4) The Government’s Motion for Entry of Protective Order (Dkt. 246);

         (5) Defendant’s Motion to Disqualify the United States Attorney’s Office (Dkt.
         257);

         (6) Defendant’s Motion to Dismiss (Dkt. 262);

         (7) Defendant’s Motion for Order to Show Cause (Dkt. 264);

         (8) Defendant’s Motion to Suppress Evidence (Dkt. 265);

         (9) Defendant’s Second Motion to Compel Discovery (Dkt. 266); and

         (10) Defendant’s Amended Motion to Modify Conditions of Pretrial Release to
         Remove Electronic Monitoring (Dkt. 299).
Case 4:16-cr-00176-ALM-KPJ Document 312 Filed 06/20/19 Page 3 of 3 PageID #: 4305



        IT IS SO ORDERED.
        SIGNED this 20th day of June, 2019.

                 .


                                         ____________________________________
                                         KIMBERLY C. PRIEST JOHNSON
                                         UNITED STATES MAGISTRATE JUDGE
